Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  April 19, 2019                                                                Bridget M. McCormack,
                                                                                              Chief Justice

  157056                                                                             David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  SUNNYBROOK GOLF BOWL & MOTEL,                                                   Richard H. Bernstein
  INC.,                                                                           Elizabeth T. Clement
          Petitioner-Appellant,                                                   Megan K. Cavanagh,
                                                                                                   Justices

  v                                                      SC: 157056
                                                         COA: 332357
                                                         MTT: 00-455797
  CITY OF STERLING HEIGHTS,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 7, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J. (dissenting).

          I respectfully dissent from the Court’s order denying leave to appeal. I would
  grant leave to appeal to determine whether the Court of Appeals erred by holding that the
  Tax Tribunal has authority to make a finding of “omitted real property.” Petitioner
  sought review in the Tax Tribunal of the true cash and taxable values assigned to its
  property by respondent, the city of Sterling Heights. The Tax Tribunal, on its own
  initiative, found that respondent’s assessor had omitted certain portions of petitioner’s
  property when determining the true cash value of the property. Based upon this finding
  of “omitted real property,” the Tax Tribunal significantly increased the valuation of
  petitioner’s property, thereby also significantly increasing petitioner’s tax liability.
  Petitioner argued in the Court of Appeals, and now argues in its application for leave to
  appeal in our Court, that the Tax Tribunal lacked statutory authority to make a
  determination of omitted real property. Petitioner contends that only the State Tax
  Commission (the Commission) has the authority to make a finding of omitted real
  property. I believe the plain language of the relevant statutes may support petitioner’s
  argument.

         MCL 205.737(1) provides that “[t]he tribunal shall determine a property’s taxable
  value pursuant to section 27a of the general property tax act, 1893 PA 206,
  MCL 211.27a.” MCL 211.27a(1), in turn, sets a property’s “taxable value” at 50% of its
  “true cash value.” 1 Regarding the annual calculation of a property’s “taxable value,”
  MCL 211.27a(2) provides:

  1
    “True cash value” is defined as “the usual selling price at the place where the property
  to which the term is applied is at the time of assessment . . . .” MCL 211.27(1).
                                                                                          2


                (2) Except as otherwise provided in subsection (3), for taxes levied
         in 1995 and for each year after 1995, the taxable value of each parcel of
         property is the lesser of the following:

                (a) The property’s taxable value in the immediately preceding year
         minus any losses, multiplied by the lesser of 1.05 or the inflation rate, plus
         all additions. For taxes levied in 1995, the property’s taxable value in the
         immediately preceding year is the property’s state equalized valuation in
         1994.

               (b) The property’s current state equalized valuation.        [Emphasis
         added.]

       The term “additions,” under MCL 211.34d(1)(b), is defined to include “omitted
real property.” MCL 211.34d(1)(b)(i) defines “omitted real property” as “previously
existing tangible real property not included in the assessment.”

       The Legislature has provided specific guidance on how “omitted real property” is
to be added to the tax roll. MCL 211.34d(1)(b)(i) provides, “Omitted real property for
the current and the 2 immediately preceding years, discovered after the assessment roll
has been completed, shall be added to the tax roll pursuant to the procedures established
in section 154.” MCL 211.154(1), in turn, states that “[i]f the state tax commission
determines that property subject to the collection of taxes under this act . . . has been
incorrectly reported or omitted for any previous year . . . the state tax commission shall
place the corrected assessment value for the appropriate years on the appropriate
assessment roll.” The Commission has promulgated in its general rules specific
procedures for reporting and assessing omitted real property. 2

        The Tax Tribunal, in turn, has appellate authority to review determinations made
by the Commission. MCL 211.154(7) provides that “[a] person to whom property is
assessed under this section may appeal the state tax commission’s order to the Michigan
tax tribunal.” The Court of Appeals in past cases has recognized the Tax Tribunal’s
appellate role. In Superior Hotels, LLC v Mackinaw Twp, the Court of Appeals noted
that “[t]he Tax Tribunal is vested with jurisdiction over matters previously heard by the
State Tax Commission as an appellate body.” 3

      In Autodie LLC v Grand Rapids, the Court of Appeals recognized four areas where
the Commission “has original subject-matter jurisdiction to initially hear and investigate

2
    See Mich Admin Code, R 209.31 et seq.
3
 Superior Hotels, LLC v Mackinaw Twp, 282 Mich. App. 621, 632 (2009) (quotation
marks and citation omitted).
                                                                                        3

petitions”—one of which is “property omitted under MCL 211.154.” 4 The Court of
Appeals further held that the Tax Tribunal properly refused to address an issue within one
of these four areas, since the issue had not been raised before the Commission. 5 The
Court of Appeals explained:

          A party may petition the Commission to initiate an investigation of alleged
          improper assessment. The Commission has original jurisdiction over
          claims of improper assessment, and initially hears and investigates these
          claims. . . .

                                           * * *

                Autodie raised this issue for the first time before the Tax Tribunal.
          However, the Tax Tribunal was acting as an appellate body reviewing the
          Commission’s decision. The Tax Tribunal did not address Autodie’s
          argument under MCL 211.150(3), likely because the Commission had not
          made any decision on that ground for it to review. We conclude that the
          Tax Tribunal properly declined to address this unpreserved issue.[6]

       In tension with Autodie’s analysis, the Court of Appeals in this case held that the
Tax Tribunal “has not only the jurisdiction, but the duty to address omitted property
when calculating a property’s taxable value.” 7 The Court of Appeals reached this
conclusion because MCL 205.737 gives the Tax Tribunal the authority to determine a
property’s taxable value and because MCL 211.154 “does not speak to the Tribunal or to
property the Tribunal has determined to have been omitted, nor does it prohibit the
Tribunal from adding omitted property to an assessment.” 8




4
    Autodie LLC v Grand Rapids, 305 Mich. App. 423, 429 (2014).
5
    Id. at 436.
6
    Id. at 430 (citations omitted).
7
  Sunnybrook Golf Bowl & Motel, Inc v Sterling Hts, unpublished per curiam opinion of
the Court of Appeals, issued December 7, 2017 (Docket No. 332357), p 5.
8
    Id. at 3.
                                                                                                                4


        While it is true that MCL 211.154 does not expressly grant exclusive jurisdiction
over omitted real property to the Commission, I am troubled by the Court of Appeals’
analysis. I am not convinced that the Tax Tribunal’s general authority under MCL
205.737 to determine a property’s taxable value gives it the specific authority to make
initial determinations of omitted real property. The whole-text canon “ ‘calls on the
judicial interpreter to consider the entire text, in view of its structure and of the physical
and logical relation of its many parts.’ ” 9            Applying that canon here, under
MCL 205.737(1) the Tax Tribunal has the power to determine a property’s taxable value
pursuant to MCL 211.27a. As discussed above, MCL 211.27a requires the calculation of
“additions,” which, under MCL 211.34d, includes omitted real property. Again,
however, MCL 211.34d(b)(i) states that “[o]mitted real property . . . shall be added to the
tax roll pursuant to the procedures established in section 154.” MCL 211.154 then grants
the power of determining omitted real property to the Commission.

      In short, I am not convinced that the Court of Appeals’ opinion is correct.
Because this case presents a jurisprudentially significant question about the limits of the
Tax Tribunal’s authority, I would grant leave to appeal.




9
  South Dearborn Environmental Improvement Ass’n, Inc v Dep’t of Environmental
Quality, 502 Mich. 349, 367 n 16 (2018), quoting Scalia & Garner, Reading Law: The
Interpretation of Legal Texts (St. Paul: Thomson/West, 2012), p 167.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 19, 2019
       p0416
                                                                              Clerk